HIGHTOWER, C.J. This is an appeal prosecuted by Anderson Bros. from a judgment of the county court of San Jacinto county, denying them a recovery of a money judgment sought against appellee for $248.25. Stated very briefly, appellants alleged as their grounds for recovery against appellee that appellee was due them the amount claimed as rent on a farm in San Jacinto county, consisting of two tracts of land, one for 40 and the other 60 acres, for the year 1925. Appellants alleged, in substance, that they were entitled to recover against appellee the value of one-fourth of all cotton and cotton seed that was raised and gathered by appellee on the farm during the year 1925, and that this amounted, in the aggregate, to $248.25, which appellee had declined to pay, and they prayed for judgment accordingly, and asked for foreclosure of their landlord's lien. Appellees answered by general denial and other special pleas unnecessary here to state. The case was tried to a jury and submitted upon special issues, and upon the jury's verdict judgment was rendered, denying to appellants recovery for any amount against appellee. The assignments of error presented here by appellants challenge the action of the trial court in declining to peremptorily instruct a verdict in their favor, and in submitting certain special issues, and also that the jury's verdict is without support in the evidence. There is no statement of facts in the record, without which this court is unable to determine whether there was error in the ruling of the trial court as to any of the matters complained of by appellants, or whether the verdict of the jury is without support in the evidence. It has therefore been ordered that the judgment be affirmed.